                                                                                   Case 2:20-mc-00076-MWF-MRW Document 1-1 Filed 08/07/20 Page 1 of 3 Page ID #:17



                                                                                      1 Carla M. Wirtschafter (SBN 292142)
                                                                                          Email:   cwirtschafter@reedsmith.com
                                                                                      2 REED SMITH LLP
                                                                                          1901 Avenue of the Stars, Suite 700
                                                                                      3 Los Angeles, CA 90067-6078
                                                                                          Telephone 310-734-55200
                                                                                      4 Fax 310-734-5299

                                                                                      5 James C. McCarroll (Pro hac vice forthcoming)
                                                                                          599 Lexington Avenue, 29th Floor
                                                                                      6 New York, NY 10022
                                                                                          Tel: (212) 521-5400
                                                                                      7 Fax: (212) 521-5450
                                                                                          jmccarroll@reedsmith.com
                                                                                      8
                                                                                          Rizwan A. Qureshi (Pro hac vice forthcoming)
                                                                                      9 1301 K Street, N.W.
                                                                                          Suite 1000, East Tower
                                                                                     10 Washington, DC 20005-3317
                                                                                          Telephone: (202) 414-9200
                 A limited liability partnership formed in the State of Delaware




                                                                                     11 Facsimile: (202) 414-9299
                                                                                          Email: rqureshi@reedsmith.com
                                                                                     12
REED SMITH LLP




                                                                                     13 Attorneys for Petitioner
                                                                                           Daniel Snyder
                                                                                     14

                                                                                     15

                                                                                     16                          UNITED STATES DISTRICT COURT
                                                                                                                CENTRAL DISTRICT OF CALIFORNIA
                                                                                     17

                                                                                     18                                              Misc. Action No.
                                                                                                                                     _____________________
                                                                                     19    In re Application of Daniel Snyder
                                                                                           for an Order Directing Discovery from     Declaration of Rizwan A. Qureshi in
                                                                                     20    New Content Media Inc. d/b/a MEA          Support of Ex Parte Petition for
                                                                                           WorldWide Pursuant to 28 U.S.C. § 1782    Assistance in Aid of a Foreign
                                                                                     21                                              Proceeding Pursuant to 28 U.S.C. §
                                                                                                                                     1782
                                                                                     22

                                                                                     23

                                                                                     24

                                                                                     25

                                                                                     26

                                                                                     27

                                                                                     28
                                                                                                                            -1-
                                                                                            DECLARATION OF RIZWAN A. QURESHI IN SUPPORT OF EX PARTE PETITION FOR
                                                                                            ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT TO 28 U.S.C. § 1782
                                                                                   Case 2:20-mc-00076-MWF-MRW Document 1-1 Filed 08/07/20 Page 2 of 3 Page ID #:18



                                                                                      1                    DECLARATION OF RIZWAN A. QURESHI
                                                                                      2        I, Rizwan A. Qureshi, declare pursuant to 28 U.S.C. § 1746, as follows:
                                                                                      3        1.    I am a partner at Reed Smith LLP, attorneys of record for petitioner
                                                                                      4 Daniel Snyder (“Petitioner” or “Mr. Snyder”) in this matter.

                                                                                      5        2.    I am fully familiar with the facts and circumstances set forth herein and
                                                                                      6 submit this Declaration in support of Mr. Snyder’s Ex Parte Petition, pursuant to 28

                                                                                      7 U.S.C. § 1782, for assistance in aid of a foreign proceeding.

                                                                                      8        3.    Attached hereto as Exhibit A is a true and correct copy of the subpoena
                                                                                      9 for the production of documents that Petitioner seeks to serve on Respondent.

                                                                                     10        4.    Attached hereto as Exhibit B is a true and correct copy of the deposition
                 A limited liability partnership formed in the State of Delaware




                                                                                     11 subpoena that Petitioner seeks to serve on Respondent.

                                                                                     12        5.    Attached hereto as Exhibit C is a Proposed Order.
REED SMITH LLP




                                                                                     13        6.    Attached hereto as Exhibit D is a true and correct copy of the text of the
                                                                                     14 MEAWW Privacy Policy, accessible at https://meaww.com/page/privacy (last

                                                                                     15 accessed August 5, 2020).

                                                                                     16        7.    Attached hereto as Exhibit E is a true and correct copy of Respondent’s
                                                                                     17 Statement of Information, filed with the California Secretary of State, as available at

                                                                                     18 https://businesssearch.sos.ca.gov/ (last accessed August 5, 2020).

                                                                                     19        8.    Attached hereto as Exhibit F is a true and correct copy of the document
                                                                                     20 commencing the litigation currently pending in The Court of the Hon’ble High Court

                                                                                     21 of Delhi (the “Indian Court”), bearing the caption Daniel Snyder Through his SPA

                                                                                     22 Holder vs. Eleven Internet Services LLP & Ors. (the “Indian Action”).

                                                                                     23        9.    Attached hereto as Exhibit G is a true and correct copy of a July 16, 2020
                                                                                     24 article published on MEAWW.com, at the URL https://meaww.com/washington-

                                                                                     25 redskins-owner-dan-snyder-to-step-down-owing-to-sex-trafficking-allegations-fan-

                                                                                     26 reaction, bearing the headline “Washington Redskins owner Dan Snyder faces sex

                                                                                     27 trafficking allegations; Internet says, ‘He was on Epstein’s list[.]’” (the “First

                                                                                     28 Defamatory Article”).
                                                                                                                           -2-
                                                                                           DECLARATION OF RIZWAN A. QURESHI IN SUPPORT OF EX PARTE PETITION FOR
                                                                                           ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT TO 28 U.S.C. § 1782
                                                                                   Case 2:20-mc-00076-MWF-MRW Document 1-1 Filed 08/07/20 Page 3 of 3 Page ID #:19



                                                                                      1        10.   Attached hereto as Exhibit H is a true and correct copy of a July 16, 2020
                                                                                      2 article published on MEAWW.com at the URL https://meaww.com/washington-

                                                                                      3 redskins-dan-snyder-jeffrey-epstein-sexual-harrasment-sex-trafficking-scandal-name-

                                                                                      4 change, bearing the headline “#RedskinsScandal: Will Dan Snyder rename Washington

                                                                                      5 Redskins the ‘Epsteins’? Angry Internet screams ‘throw him out’” (the “Second

                                                                                      6 Defamatory Article”).

                                                                                      7        I declare under penalty of perjury under the laws of the United States that the
                                                                                      8 foregoing is true and correct.

                                                                                      9        Executed this 7th day of August, 2020 at Washington D.C.
                                                                                     10
                                                                                                                         _____________________
                 A limited liability partnership formed in the State of Delaware




                                                                                     11                                       Rizwan A. Qureshi, Esq.
                                                                                     12
REED SMITH LLP




                                                                                     13

                                                                                     14

                                                                                     15

                                                                                     16

                                                                                     17

                                                                                     18

                                                                                     19

                                                                                     20

                                                                                     21

                                                                                     22

                                                                                     23

                                                                                     24

                                                                                     25

                                                                                     26

                                                                                     27

                                                                                     28
                                                                                                                           -3-
                                                                                           DECLARATION OF RIZWAN A. QURESHI IN SUPPORT OF EX PARTE PETITION FOR
                                                                                           ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT TO 28 U.S.C. § 1782
